DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/006952 A1 (hereunder Eichenseer).
With respect to independent claim 16, Eichenseer teaches in Fig. 2 a method comprising:
obtaining an absorption-unit array 23 comprising a first plurality of absorption units along a perimeter of the absorption-unit array and a second plurality of absorption units in an interior of the absorption-unit array as shown in Fig. 1;
electrically shielding via 24 the second plurality of absorption units by applying an electrical voltage to the first plurality of absorption units.
With respect to dependent claim 17, in Fig. 2 Eichenseer teaches wherein the first plurality of absorption units are identical to the second plurality of absorption units.
With respect to dependent claims 18 and 21, Eichenseer teaches wherein the absorption-unit array comprising comprises silicon, germanium, GaAs, CdTe, CdZnTe in paragraph [0035], or a combination thereof and wherein each of the absorption units comprises a resistor CZT.
With respect to dependent claim 19, Eichenseer teaches  wherein each of the absorption units comprises an electric contact as disclosed in paragraph [0038].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenseer, and further in view of US 2013/0266114 A1 (hereunder Chen).
The teaching of Eichenseer has been discussed above.
With respect to dependent claim 20, Eichenseer is silent with wherein each of the absorption units comprises a diode.
	In paragraph [0024] Chen teaches CdTE diode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Eichenseer in order to detect x-ray by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, in Fig. 3 Eichenseer teaches a method comprising:
forming an absorption-unit array 23.1., 23.2, 23.3. 23.4 on a substrate 18 as shown in Fig. 1, the absorption-unit array comprising a plurality of absorption units configured to absorb X-rays as disclosed in paragraph [0035], wherein at least one 23.2 of the absorption units does not comprise a guard ring therein and not However, the prior art of record fails to teach or reasonably suggest:
separating the absorption-unit array from the substrate.
With respect to independent claim 8, the prior art of record fails to teach or reasonably suggest a method comprising:
separating a portion of a substrate from the substrate;
forming an absorption-unit array on the portion of the substrate after separating the portion, the absorption-unit array comprising a plurality of absorption units and a doped sidewall, wherein the absorption units are configured to absorb X-rays, wherein the doped sidewall encompasses more than one of the absorption units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884  
2/2/2021